Appellant insists that this court should not permit the judgment to stand under the evidence. We have again reviewed the facts. If we should agree with appellant's contention it would be based not upon the proposition that the evidence is insufficient but upon the ground that we would assume to say that we do not believe the evidence given by the prosecutrix to be true, for, if believed, a case is made out. Very wisely the jury has been made the exclusive judges of the facts proven and the weight to be given to the testimony. (Art. 706, C. C. P.). It is true this court has authority to reverse a judgment on the facts as well as the law (Art. 848, C. C. P.), but this court does not and should not assume to exercise the right to reverse on the facts, unless the evidence, when viewed in its strongest light from the standpoint of the state, fails to make guilt reasonably certain. Jolly v. State, 87 Tex. Crim. 288,221 S.W. 279; Taylor v. State, 87 Tex.Crim. Rep.,221 S.W. 611. The jury having accepted the evidence of prosecutrix as true we find no warrant under the circumstances presented to interfere with its verdict.
Appellant's motion for rehearing is overruled.
Overruled.